PER CURIAM.
The appellee brought a suit for the return of monies illegally extracted by the appellant bank in the form of usury. The cause was tried by a jury, which rendered upon special interrogatory a verdict, finding no usury yet it awarded one-half the amount sought as damages. We find this error and reverse the award of damages. There is no evidence to support the award after the adverse finding by the jury on the usury issue. Cloutier v. Central Contracting, Inc., 418 So.2d 1233 (Fla. 5th DCA 1982); Tidwell v. Toca, 362 So.2d 85 (Fla. 3d DCA 1978).
We have examined the points urged for reversal on the cross appeal and find no merit therein. For the reasons above stated the final judgment under review be and the same is hereby reversed.
Reversed.